Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to continuation of application no. 16/402,616 dated 05/03/2019, now Patent No. 10,806,349, which is a continuation of application no. 15/712,104 dated  09/21/2017, now Patent No. 10,292,596, which claims benefit to provisional no. 62/397,895 dated 09/21/2016.

Preliminary Amendment
Applicant submitted a preliminary amendment on 10/12/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skinner et al (U.S. Patent Pub. No. 2008/0118121, hereafter referred to as Skinner) in view of Zhao et al (U.S. Patent Pub No. 2015/0331995, hereafter referred to as Zhao).

Regarding Claim 1, Skinner teaches a system to analyze and identify myocardium at risk of a mammalian subject (paragraph 8, Skinner teaches determining blockage points in the heart), the system comprising: 
a data store service in one or more cloud platforms, the data store service configured to store a plurality of data files having been collected from one or more signal acquisition devices and transferred into the data store service over a network (paragraph 29, Skinner teaches the computer send data information over the internet); 
an analysis service in the one or more cloud platforms, the analysis service comprising one or more predictors for identifying myocardium at risk of the mammalian subject, the analysis service being configured to 
i) cause the one or more predictors to analyze at least one data file of the plurality of data files to identify myocardium at risk (paragraph 30-paragraph 35, Skinner teaches that anatomical atlas of heart are stored in a database and illustrating the impact of the blockage in the heart.) and 
ii) generate an analytical report identifying the myocardium at risk (paragraph 53-paragraph 56, Skinner teaches determine the blockage of the vessel and generating a report.).
Skinner does not explicitly disclose a data exchange service in the one or more cloud platforms, the data exchange service comprising an analysis queue and at least one data transfer API, wherein the analysis queue is configured to queue the signal data files to the analysis service following the signal data files being stored in a data repository of the data store service, and 
wherein the at least one data transfer API is configured to fetch signal data files from the data store service and to transfer the fetched signal data files to the analysis service for analysis.
Zhao is in the same field of art of electronic medical records. Further, Zhao teaches a data exchange service in the one or more cloud platforms (paragraph Zhao teaches cloud network for image processing, Figure 15), the data exchange service comprising an analysis queue and at least one data transfer API (paragraph 151, paragraph 54, Zhao teaches user can make specific query information of EKG information.), 
wherein the analysis queue is configured to queue the signal data files to the analysis service following the signal data files being stored in a data repository of the data store service (paragraph 53-paragraph 56, Zhan teaches using a cloud based GUI display for medical images that include information about the patient’s heart.), and 
wherein the at least one data transfer API is configured to fetch signal data files from the data store service and to transfer the fetched signal data files to the analysis service for analysis (paragraph 66, paragraph 122-paragraph 124, Zhao teaches using an application programming interface that allows user to capture specific medical data.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Skinner by incorporating the electronic medical record system that is taught by Zhao, to make the invention that captures medical images of the patient and then is recorded on the system that captures and analyzes patient data; thus, one of ordinary skilled in the art would be motivated to combine the references since if a patient comes in complaining of chest pain, no current system can collect and display for the user medical information relating to chest pain, such as symptoms, images, lab tests, current medications, potential medication interactions etc, and in addition, no current medical data storage or analysis system has the ability to analyze data in different formats and/or from different sources to create potential next steps or a potential diagnosis/treatment (paragraph 5, Zhao).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 
	

In regards to Claim 3, Skinner in view of Zhao discloses a web service in the one or more cloud platforms, wherein the web service is configured to present the analytical report, or a portion thereof, in a healthcare provider portal (paragraph 141, paragraph 142, Zhao).  

In regards to Claim 4, Skinner in view of Zhao discloses wherein the analytical report is stored in the data store service and wherein the data exchange service includes the at least one data transfer API (paragraph 66, paragraph 122-paragraph 124, paragraph 141, paragraph 142, Zhao).  

In regards to Claim 5, Skinner in view of Zhao discloses wherein the analysis service is configured to determine an estimated value for fractional flow reserve, stenosis, and/or ischemia associated with the myocardium at risk, wherein the estimated value is used to determine a risk score for the myocardium at risk (paragraph 9, Skinner teaches determining the different blockage points, and POSITA would interpret the blockage to be ischemia risk).  

In regards to Claim 6, Skinner in view of Zhao discloses wherein the analytical report includes a presentation of a percentage of the myocardium being at risk (paragraph 56, paragraph 58, Skinner).  

In regards to Claim 7, Skinner in view of Zhao discloses wherein a signal acquisition device of the one or more signal acquisition devices is configured to push a given data file having data collected at the signal acquisition device to the data store service (paragraph 128-paragraph 135, Zhao).  

In regards to Claim 8, Skinner in view of Zhao discloses wherein the analytical service comprises an analytical engine, the engine being configured to, on an intermittent basis, send requests to de-queue the analysis queue (paragraph 38-paragraph 41, Zhao).  

In regards to Claim 9, Skinner in view of Zhao discloses wherein the requests each include a collected data file name and data identifier, and wherein the collected data file name and data identifier are communicated to the data exchange service to obtain the collected file (paragraph 67, paragraph 111, Zhao teaches looking up patient information using a search engine, therefore, the Examiner interprest that each file must have file name or ID for retrieving the imaging data.).  

In regards to Claim 10, Skinner in view of Zhao discloses wherein the analytical service comprises a simple queuing service (SQS) (paragraph 31, paragraph 38, Zhao).

In regards to Claim 11, Skinner in view of Zhao discloses wherein the analytical engine is configured to decompress and parse a received file and to update metadata information associated the received file through the data exchange service (paragraph 54, paragraph 85, Zhao).  


In regards to Claim 12, Skinner in view of Zhao discloses wherein the web service for the healthcare provider portal is implemented a plurality of instances and availability zones (Figure 1, item 102, paragraph 33, Zhao teaches an EMR system which it is well known that client portal are used to access the information.).  


In regards to Claim 13, Skinner in view of Zhao discloses wherein the one or more signal acquisition devices are each configured to acquire biopotential signals (paragraph 26, Zhao teaches capturing EKG single of the heart therefore, the system must capture signals).  


In regards to Claim 14, Skinner in view of Zhao discloses wherein the one or more signal acquisition devices are each configured to acquire cardiac gradient signal data (paragraph 26, Zhao teaches capturing EKG single of the heart therefore, the system must capture gradient signals).  


In regards to Claim 15, Skinner in view of Zhao discloses wherein the analysis service is configured to perform machine learned analysis in the assessment of the obtained cardiac gradient signal data (paragraph 110, Zhao teaches that ECCD system learns the ekg data for longer periods of time.).  


In regards to Claim 16, Skinner in view of Zhao discloses wherein the analysis service is configured to perform machine learning analysis on a set of data files comprising training data (paragraph 32, paragraph 54, Zhao).  

In regards to Claim 17, Skinner in view of Zhao discloses wherein the analytical report is viewed electronically or downloaded (paragraph 115, Zhao teaches downloading the medical information.).  

In regards to Claim 18, Skinner in view of Zhao discloses wherein the analytical report is in a format selected from the group consisting of a portable document format and an image format (paragraph 115, Zhao teaches downloading the medical information.).  

In regards to Claim 19, Skinner in view of Zhao discloses wherein the analytical report may be viewed via a graphical user interface (paragraph 115, Zhao teaches downloading the medical information.).  

In regards to Claim 20, Skinner in view of Zhao discloses wherein the analytical report is in a format selected from the group of (a) an HTML templated report and (b) at least one 3D interactive object (paragraph 115, Zhao teaches downloading the medical information, also the GUI allows for the operator to see patient medical report. The Examiner will interpret that GUI’s will contain HTML for display on the screen.).  

Regarding Claim 21, Skinner teaches a non-transitory computer readable medium comprising instructions stored thereon, wherein execution of the instructions by one or more processors of one or more computing devices (paragraph 8, Skinner teaches determining blockage points in the heart) cause the one or more processors to: 
execute a data store service in one or more cloud platforms, the data store service being configured to store a plurality of data files having been collected from one or more signal yet assigned acquisition devices and transferred into the data store service over a network (paragraph 29, Skinner teaches the computer send data information over the internet); 
execute an analysis service in the one or more cloud platforms, the analysis service comprising one or more predictors for identifying myocardium at risk of a mammalian subject, the analysis service being configured to i) analyze a data file of the plurality of data files to identify the myocardium at risk (paragraph 30-paragraph 35, Skinner teaches that anatomical atlas of heart are stored in a database and illustrating the impact of the blockage in the heart.) and ii) generate an analytical report identifying the myocardium at risk (paragraph 53-paragraph 56, paragraph 58,  Skinner teaches determine the blockage of the vessel and generating a report.).
Skinner does not explicitly disclose execute a data exchange service in the one or more cloud platforms, the data exchange service comprising an analysis queue and at least one data transfer API, 
wherein the analysis queue is configured to queue the signal data files to the analysis service following the signal data files being stored in a data repository of the data store service, and wherein the at least one data transfer APIs is configured to fetch signal data files from the data store service and to transfer the fetched signal data files to the analysis service for analysis.
Zhao is in the same field of art of electronic medical records. Further, Zhao teaches execute a data exchange service in the one or more cloud platforms (paragraph Zhao teaches cloud network for image processing, Figure 15,), the data exchange service comprising an analysis queue and at least one data transfer API (paragraph 151, paragraph 54, Zhao teaches user can make specific query information of EKG information.), 
wherein the analysis queue is configured to queue the signal data files to the analysis service following the signal data files being stored in a data repository of the data store service (paragraph 53-paragraph 56, Zhan teaches using a cloud based GUI display for medical images that include information about the patient’s heart.), and wherein the at least one data transfer APIs is configured to fetch signal data files from the data store service and to transfer the fetched signal data files to the analysis service for analysis (paragraph 66, paragraph 122-paragraph 124, Zhao teahes using an application programming interface that allows user to capture specific medical data.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Skinner by incorporating the electronic medical record system that is taught by Zhao, to make the invention that captures medical images of the patient and then is recorded on the system that captures and analyzes patient data; thus, one of ordinary skilled in the art would be motivated to combine the references since if a patient comes in complaining of chest pain, no current system can collect and display for the user medical information relating to chest pain, such as symptoms, images, lab tests, current medications, potential medication interactions etc, and in addition, no current medical data storage or analysis system has the ability to analyze data in different formats and/or from different sources to create potential next steps or a potential diagnosis/treatment (paragraph 5, Zhao).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention


Regarding Claim 22, Skinner teaches a system to analyze and identify myocardium at risk of a mammalian subject (paragraph 8, Skinner teaches determining blockage points in the heart), the system comprising: 
a data store means, the data store means being configured to store a plurality of data files having been collected from one or more signal acquisition devices and transferred into the data store means over a network (paragraph 29, Skinner teaches the computer send data information over the internet); 
an analysis means, the analysis means comprising one or more predictors for identifying myocardium at risk, the analysis means being configured to 
i) analyze a data file of the plurality of data files to identify myocardium at risk of a mammalian subject (paragraph 30-paragraph 35, Skinner teaches that anatomical atlas of heart are stored in a database and illustrating the impact of the blockage in the heart.) and 
ii) generate an analytical report of the identification of the myocardium at risk (paragraph 53-paragraph 56, Skinner teaches determine the blockage of the vessel and generating a report.).
Skinner does not explicitly disclose a data exchange means, the data exchange means comprising an analysis queue and at least one data transfer APIs, 
wherein the analysis queue is configured to queue the signal data files to the analysis means following the signal data files being stored in a data repository of the data store means, and 
wherein the at least one data transfer API is configured to fetch signal data files from the data store means and to transfer the fetched signal data files to the analysis means for analysis.
Zhao is in the same field of art of electronic medical records. Further, Zhao teaches a data exchange means, the data exchange means comprising an analysis queue and at least one data transfer APIs (paragraph 151, paragraph 54, Zhao teaches user can make specific query information of EKG information.), 
wherein the analysis queue is configured to queue the signal data files to the analysis means following the signal data files being stored in a data repository of the data store means (paragraph 53-paragraph 56, Zhan teaches using a cloud based GUI display for medical images that include information about the patient’s heart.), and 
wherein the at least one data transfer API is configured to fetch signal data files from the data store means and to transfer the fetched signal data files to the analysis means for analysis (paragraph 66, paragraph 122-paragraph 124, Zhao teaches using an application programming interface that allows user to capture specific medical data.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Skinner by incorporating the electronic medical record system that is taught by Zhao, to make the invention that captures medical images of the patient and then is recorded on the system that captures and analyzes patient data; thus, one of ordinary skilled in the art would be motivated to combine the references since if a patient comes in complaining of chest pain, no current system can collect and display for the user medical information relating to chest pain, such as symptoms, images, lab tests, current medications, potential medication interactions etc, and in addition, no current medical data storage or analysis system has the ability to analyze data in different formats and/or from different sources to create potential next steps or a potential diagnosis/treatment (paragraph 5, Zhao).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665